228 F.2d 105
Eugene F. EVARTS, Monrova S. Evarts, and Eugene K. Evarts, Appellants,v.C. J. JONES, C. S. Jones, Jones Brothers, C. J. Jones &Associates, et al., Appellees.
No. 14761.
United States Court of Appeals Ninth Circuit.
Dec. 9, 1955.Rehearing Denied Jan. 23, 1956.

Elon G. Galusha, Los Angeles, Cal., for appellants.
Clock, Waestman & Clock, Long Beach, Cal., for appellees.
Before HEALY, BONE, and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This case is here on a judgment of dismissal of appellants' complaint for want of jurisdiction.


2
The complaint shows affirmatively that all parties, both plaintiff and defendant, are citizens and residents of the State of California.  The suit has to do only with a controversy arising out of the construction of a conditional sales contract, presenting no federal question.


3
Affirmed.